DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the filing of 1/29/2019. Claims 1-20 are currently pending. Claims 3-9, 12-14, and 16 have been amended in a preliminary amendment. Claims 18-20 have been newly added in the preliminary amendment.

Drawings
The drawings are objected to because the text in the action diagram depicted in Fig. 4 are not legible and the text in Figs. 6 and 7 are difficult to read because the text in the three figures are faded and fuzzy. Text in the drawings should be solid, dark, and crisp in order to be legible. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7, 9-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, the limitation “an action diagram of the operator” in line 3 is vague and indefinite because it is not clear if the limitation is referring to a new action diagram or the action diagram recited in claim 1. In order to further prosecution, the limitation has been 
	Regarding claim 2, the limitation “a working position” in line 3 is vague and indefinite because it is not clear if the limitation is referring to a new working position or the working position recited in claim 1. In order to further prosecution, the limitation has been interpreted to be referring to the working position recited in claim 1.
	Regarding claim 3, the limitation “a work content” in line 6 is vague and indefinite because it is not clear if the limitation is referring to a new work content or the work content recited in claim 1. In order to further prosecution, the limitation has been interpreted to be referring to the work content recited in claim 1.
	Regarding claim 4, the limitation “each component device” in line 5 lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “each component device of a plurality of component devices.”
	Regarding claim 7, the limitation “a movement length of the operator is long” in line 4 is vague and indefinite because it is not clear what constitutes a “long” movement length and the claim does not provide any definition or context as to how “long” should be interpreted. In order to further prosecution, the word “long” movement length has been interpreted to be any length.
	Regarding claim 9, the limitation “an operation process” in line 3 is vague and indefinite because it is not clear if the operation process is referring to a new operation process or the operation process recited in claim 1. In order to further prosecution, the limitation has been interpreted to be referring to the operation process recited in claim 1.


Allowable Subject Matter
Claims 1, 5, 6, 8, and 17 are allowed.
Claims 2-4, 7, 9-16, and 18-20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
4/14/2021